DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 8, line 1 through line 17, and the amendment to independent claim 1, filed July 11, 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. §102(a)(1) as being anticipated by Zaklika (U.S. Patent No. 6,850,651) have been fully considered and are persuasive. The rejection of claims 1-6 under 35 U.S.C. §102(a)(1) as being anticipated by Zaklika (U.S. Patent No. 6,850,651) has been withdrawn.


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
Jlu13, 2021